Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance. Applicants claims 1 – 3, 5 – 19, 21 and 22 are allowable, because prior art does not render obvious:
(Claim 1) a second semiconductor region of hexagonal silicon carbide separating the first semiconductor layer from the first semiconductor regions, wherein the second semiconductor region is of the second conductivity type.
(Claim 13) forming the first semiconductor layer as a layer of hexagonal silicon carbide;
wherein first semiconductor regions are separated from the first semiconductor layer by a second semiconductor region of hexagonal silicon carbide having the second conductivity type, and
wherein the first semiconductor regions are regions of 3C polytype cubic silicon carbide.
(Claim 21) a first semiconductor layer comprising hexagonal silicon carbide having a first conductivity type;
a first semiconductor region comprising 3C polytype cubic silicon carbide arranged in the first semiconductor region, the first semiconductor region having a second conductivity type different from the first conductivity type; and
a second semiconductor region comprising hexagonal silicon carbide surrounding the first semiconductor region, the second semiconductor region having the second conductivity type.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGWE U ANYA whose telephone number is (571)272-1887.  The examiner can normally be reached on 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272- 1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


February 27, 2021